Citation Nr: 1447787	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training from November 1975 to June 1976, and on active duty from November 1990 to June 1991 and from April 2006 to February 2007.  This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2012, the Board issued a decision that reopened the Veteran's claim seeking entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness.  The Board then remanded the reopened claim, as well as the remaining issue of entitlement to service connection for sleep apnea to the RO for additional evidentiary development.

The issue of entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness, is addressed in the Remand portion of the decision below and is remanded to the RO.


FINDING OF FACT

The Veteran's current obstructive sleep apnea originated during his active service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue entitlement to service connection for obstructive sleep apnea.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty for training in the Air Force from November 1975 to June 1976, and on active duty from November 1990 to June 1991 and from April 2006 to February 2007. 

After reviewing the evidence of record, the Board finds that the Veteran's current obstructive sleep apnea was incurred during his military service.  In making this determination, the Board finds the Veteran's testimony before the Board in October 2011 and statements provided by the Veteran, his spouse, and fellow service members to be credible.  Specifically, they reported that the Veteran began to experience problems sleeping while in the Southwest Asia Theater of operations during the Persian Gulf War from November 1990 to June 1991.  A March 1994 statement from the Veteran noted his history of night sweats and difficulty sleeping.  A September 1998 statement from a fellow service member, R.B., noted that the Veteran exhibited symptoms of night sweats, loud snoring and difficulty sleeping during his service in Saudi Arabia, and that the Veteran has been easily fatigued ever since.  Similar contentions were expressed by the Veteran's spouse in a November 2009 statement.  Objectively, a June 1991 service treatment report noted the Veteran's complaints of difficulty sleeping at night.  A December 1993 treatment report noted his history of fatigue and night sweats.  A September 1998 treatment report noted the Veteran's history of loud snoring, multiple awakenings and non-restorative sleep.  The report also noted that the Veteran had tried unsuccessfully to treat this condition conservatively, and that he was now prescribed use of a CPAP machine.  A May 2001 sleep study report concluded with an impression of mild obstructive sleep apnea with minimal desaturations that moves into the moderate range during REM sleep.    

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.

In reaching this conclusion, the Board finds little probative value in the negative VA opinion, dated in February 2012.  The supporting rationale provided by the examiner failed to provide any consideration of the testimony and lay statements concerning the Veteran's history of a sleep disorder.  Moreover, the rationale provided suggested a link between the Veteran's current obstructive sleep apnea and his glucose intolerance, which was not objectively shown until several years after he had been diagnosed with obstructive sleep apnea.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran is seeking service connection for night sweats, to include as a manifestation of an undiagnosed illness.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Pursuant to the Board's January 2012 remand, the RO obtained a February 2012 medical opinion addressing the etiology of the Veteran's night sweats.  The examination report noted that the Veteran had been diagnosed with a disorder of the sweat gland, claimed as night sweats, in December 2008.  The examiner then opined that this condition was less likely than not related to the Veteran's "gulf war exposure."  In support of this opinion, the examiner noted that night sweats are not a "recognized presumptive condition for Gulf war exposure and can be linked to the fluctuations in blood glucose."  The examiner also noted that "glucose intolerance and night sweats have a clear and specific etiology," and that the Veteran has a family history of diabetes mellitus.  

The Board finds the opinion offered in the February 2012 examination to be inadequate.  Specifically, the opinion appears to attribute the Veteran's night sweats to glucose intolerance.  However, the objective medical evidence of record references complaints of difficulty sleeping and night sweats several years prior to the initial laboratory findings of elevated glucose levels in December 2008.  Specifically, a June 1991 service treatment report noted the Veteran's complaints of tightness in the middle of his chest and difficulty sleeping at night.  A December 1993 treatment report noted the Veteran's history of fatigue and night sweats.  The examiner also failed to consider the Veteran's lay statements and testimony concerning his history of night sweats, as well as the lay statements submitted by his spouse and fellow service member.  Finally, the examiner failed to address whether this condition was related to any of the Veteran's service-connected disabilities as required by the Board's remand.  Thus, a new medical opinion should be obtained addressing whether the Veteran's night sweats and/or his glucose intolerance began during his military service, were caused or aggravated by his service-connected disabilities, or due to an undiagnosed illness as a result of his Persian Gulf War Service.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an examination to determine whether his current night sweats, and/or glucose intolerance, are related to his military service.  The Veteran's claims file and all electronic records must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  

Based on the clinical examination, a review of the service and post-service medical records, and with consideration of the testimony and statements made by the Veteran, and lay statements submitted by the Veteran's spouse and fellow service member, the examiner must provide an opinion as to whether the Veteran's night sweats and/or glucose intolerance are due to a diagnosable disorder and if so, are related to his military service or his service-connected disabilities.  

If the examiner finds that the Veteran's night sweats and/or glucose intolerance are not due to a diagnosable disorder, the examiner must render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for an examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If either report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


